OFFICE OF THE A-ITORNEY GENERAL          OF TEXAS
                             AUSTIN




HoftorrbleAndrew J. Blckey
~ountg Auditor
V&Ctoria County
Victoria, Tccxaa

                        opinion Ho. O-26,81
                        Ret Com5titutlolialltyet s%xma Bill Ro.
                        721, 45th Legiilrtureof Taxa8 -
                        A.nnounoe~nt of 1940 census.
                                    I




         your mqtmrt for oph.lo;i~&abeen recei+ and care-
fully coneideredby this d&ar/tars,pt>,~We
                                       quote from four re-
queot   M   fOllW82                     ‘_
                             ~’

               %der e SpadkIA~~e&ing           Victoria
        County only, b,_~mfeti&@ iozthe last cmx8u8,
        the salary of,-  zh> ~.SupePi&$en&ptof Public In-
        8tlWotiO2l oPthis    Nunty  ki@? bwm raised by VIP-
        tue thereof. .,".'...
                           ,..,\
             nYi$l &ch a &2qmiU lav‘~oontinue to be
        lffective“~+ftsp
                       the tiqw&#mmxs for 1940 have been
                                  cen8u8 of this oounty
                                      sat out In the




         ,_Boure Bfll 721 Of the kfjthbJgilrl~tlW22 of Texaa, 18
undo&ted~.the4qxxlal law referred to in your letter. Said
bill rob48 as~follov8r



        "E.B. No. 721             Chapter 135.
             "AnActprovidlngforthe    amountthatmsybe
        allwed by County Board8 of Trustwe to the County
   :orablsAndrev J. Rlckey, Peg6 2
HO2l
--




       Superlntsndmta of Publlo In8truetlonfor oxpan-
       dlturtw for office and travollng sxpen808 in aor-
       teln counties accordbag to the lort precad~
       Federal Cen8u8j repealing all law8 end pert8 of
       lmr8, Qene~l or Speolel, in oonfllct therevith,
       and deolariag an eerargency.
       "EE ITENACTEDEYTHB    LBQIUATUiW OFTHS8TATE
       OF TEXAS2
             "Section 1. In oountiea having a population
       of not lets8than twenty-sevemthowmnd, four bun-
       dred ax& forty-one (27,441) and not more tha)a
       twenty-seventhousand, four hundred and fif&
       (27,450),and in countlea having a population of
       not 1688 than twenty thowand and forty-eight
       (2O,C48)and not more than twenty thousand and
       fifty-five (20,055),and in aountles having a
       populationof not less th8n twenty-fivethouacrnd,
       thres hundred and ninety-four (25,394) and not
       mOP9 thkintWMty-fiVe thOUMIld, four hundred
       (25,4OO),~andin aountim having a population of
       not 1988 than ten thowand,'nlne hundred 8Wenty-five
       (10,975)and not more than ten thowmnd, Fth:un-
       dred ad eighty-five (10,985jraooordi
       la8t preaeding Federal Cenrw, and the79ounty 'Board8
       of Trustee8 pvsylake such prOVi8iO~I8 a8 they deem
       neae88ary  for office and traveling expenses of the
       County Supex4ntondentof Public Imbtruutlon~provld-
       lng tht the anbountof ruoh 8XpWid~turO8for Office
       and tNVeliI@ O-a,8      8b11 IICtexceed the SulDOf
       Six Hundred 0011~8 ($600) per 8nnm. The PIloUnt
       alloved rhall ba paid in the 82snMr and in aoaor-
       dance with nw existing   IAV~ governing the printon-
       anoe of the offlae of the County SupexQ!&tendent.
            "Sec.2. Jilllaws Uld p4Wt8 Of 3AV8, c)bMP81
       and Speolal, in conflict vlth tM8 Aat are hereby
       repealed.
            "sec. 3. The great diversity of condition89x%&-
       ing in cot&i08 vlth a population of not 1~8 than
       tvdnt -seven thourand four hundred and forty-one
       (27&L     and not more'than tventy-seventhourand,
~0norableAndrev J. Hiob8~, Pago        3




    SOW hundred and fifty (27,&O), and in oountler
    vlth a popation of not 1088 than tvmty thou-
    8arxland fortyeIght (20,048) and not mom than
    twnty thawand and fifty-five (20,055),and In
    OOuIltl.e8
             having a population of not leas than
    twnty-five tho;rwsd, three hundred ml ninety-four
    (25,394)and not more than tventy-fivethou8and,
    four hundred (25,400),aooordlng  to the la8t pm-
    oedingFederalC~~~,andtbmlo~          amount of
    traveling and the expmms of 8uCh to the couaty
     &lp@Pint~ndeIlt   in   SpORdiq   PU)8t Of hi8   th8   lr~
    8Up~~l~~0~ Or 8Ohooti In 8UOh OOUtItl@8, nvn~ of
    vhlch are a     wt di8tUW• fz'cmthe offlos of the
    OOuBty 8Up.rE tWd.nt, ud the p949 added dUtIe8
    omatsng extra expenua 0r thm offioe, and due
    to the flmtnalal oondLtlon8 oi the dlffepent oounty
    Qoneral Fundrs,aountIe8 have not been able to pur-
    chue 8uppller Sor the offlee,    and the further  faat
    that   the 8WI Of %'hPOeHundred D011WS (4300)w
    year, nw allowed by General L&w to Suprrlntendontr
    Of 8wh OOullti08,18 VhOllJ    lasdequat. to Imat t,hr
    expenre of the County Superlntendontinoldent to
    the vork and traveling required, and thereby oaua-
    lng a peat    flnazmIa1 burden to be rustalned by
    uld OOUnty 8U~PitddWit8,      a@  in Psnp iMtW2UO8
    psterlally reduoiq the efflolenoy of the offloe,
    aonrtltutean emrgenoy and m lmporatlvopublic
    UOCO88lty,and lUthOPiM th. 8WSpWl81Oll     Of the Con-
    8titUtiOILal  Rule, ~%q~lHng bill8 to be read on
    three several day8 ln uoh Rowe, and Mid Rule 18
    hereby 8~8pended, and thI8 Aat 8hall Mke effeat uxl
    be in force   from and after its pasug8, and it 1s 80
    enacted*
     "ApprovedApril 9, 1937.
     9frectiv0 April 9, 1937."
          The populatlon of bUltt CoUnty,~Ten8, according         to
the 1930 Bksderal   Oemm8, vaa 27,441 inhbltante bnd v8a the only
county ln Texaa,    aaaordl.ngto the 1930 Federul Cenau8, oomlng
vtthin the po    lation  braakstr    of not 1088 than 27,441 and not
mom than 27, r50 J.nbabltants     set  out in the blll.
           The poptiation of VlotoPla Oounts. Tex@8, loaordln&
         The papulationOS wuhlngton         county,    Texas                                  accord-
lngto the lgJO~nlO~w,vu                 25,394   lIlhlwM~*,~
VM the onl.yoounty   ln2sru,afmmungt0ths1930-
canaus, ac2nIng Ylthln              the          UbtiOtlbFMbt8                   Of    Xl& le.0   thul
2!jr3gb
      aad IWt l0OPOt.hU22                        00   inhb%t.&tlt8         8.t        Out %ll t&J
bill.
             The populationof JuOc8onCounty,10x88, 823oorUng
to the 1930 Falaml Cen8ur,~88 10,980inbbitmt~, ad vu
th@ anlycccnmtyinTO~,1100~t0~1930               %dom10en-
lwn oaadngtitunth8populBtlonbuok.to        orIlotluathul
10,975   udl   not     l8OW     thM       10,905      bhbZtPnt8            8@t        Out    %ll th0
bSl1.

                                held ranJ aata lUSA?
               Thu dapartant'~ta8                                                             to  flour.
Bill   721,   8l@FI,       t0   k       UW~titUt.iOf&                @Id   Votd,            WQ OWb8.
horoulth  copy of OplnlonNo. O-1004 OS t&lo brputmmt vh&oh
            a
hold8 How. Bill 474 of the 46th tngl8lature,to be unoaoutl-
tUt$.USlBl   urd    Void    W       0   1Loool   Of   8mi81          bV    #t?iWl#~              tQ PO-
gulate the affUr8               of oountlw.
          Under the authorities oited In our OplaloaRo. O-100$,
we hold &WV Bill 721 of tha 45th fagirlatw     of %x86, to be
algoal or rpedal  lm~atteniptlngto m     ta the aihlro   OS
oountlea and aohaoldlntriatiin ViOlatPtinOS Article  3, Seation
fjsOS our stats Con8tltution,
                            and t~mf~,~onrtltutiorul.
         Sims 8sid ant cl8mwn8tltutioJvl‘aad void it never
lpplbd to VlotorlaCounty nor to Dewitt, WashSqton, Jaolron
noPany other aQuntyinth.l8 Mat..
        Viotorla County,Texas,acoordhg to the l*O Faderal
00118~8, aa shown by a
                     publlrhed report of u?iw In the ILIll.aa
x-8   dated Au   t 11,
                     190, u ~lwed      by J&n L. Lwla, U.S.
Ce~u8 8upervY80~. tns a populationof 23,642 intubb~tant8.
               me      population of Watt                  County* Taxa aoowd&ng to
 the 1940 Fe&tm;LOeaaw, a'efemwdto obwe, 18 24,972 lahabi-
 Wt8.
tantr    .

         The population OS lia8hlngtonCounty, Tex88, aooord-
1~             Federal Oenmus, resewed to rbovo, is 25,373
        to the 1940
mhabitanta.
          The polpulrtionofJealeronCountj,Texu,roco~ing
to the 1940 Federal Cenaw rerexmb to 8bovb, is 11,710 in-
habitants.

              Even if 8. 8. 721, rupra, lfere oonstltutlonal,
(ohioh it is not) its provisionswould not ol~lapply to
Viotwia, DeUitt, Uu&gton nor Jaabson Uountier, TOXU.
          Wo es.mloseherwith a oopy ot Opinion lo. O-2337 of
thlr dapartarntvhioh oonW.~ a oomprehennivedlsowsion w
towhenthe1~0     Bbdenl Cenmw ‘bsoomeraontrollir@under our
diatuter lllvolvingpopul8tion.